NICHOLAS J. SANTORO, ESQ.
Nevada Bar No. 532
OLIVER J. PANCHERI, ESQ.
Nevada Bar No. 7476
SANTORO WHITMIRE
10100 W. Charleston Blvd., Suite 250
Las Vegas, Nevada 89135
Tel.: (702) 948-8771 / Fax: (702) 948-8773
E-mail: nsantoro@santoronevada.com
          opancheri@santoronevada.com

A. ROSS PEARLSON (admitted pro hac vice)
DANIEL D. BARNES (admitted pro hac vice)
CHIESA SHAHINIAN & GIANTOMASI PC
One Boland Drive
West Orange, New Jersey 07052
Tel.: (973) 530-1500 / Fax (973) 325-1501
Email: rpearlson@csglaw.com
         dbarnes@csglaw.com

Attorneys ,for Counter-Defendant
Nelson Martinez, solely in his individual capacity

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA

NELSON MARTINEZ,                                     Case No.: 2:17-cv-02905-GMN-GWF

                      Plaintiff,                     STIPULATION AND ORDER FOR
         v.                                          DISMISSAL WITH PREJUDICE

ISM CONNECT, LLC, F/K/A DATA
TRANSFER, LLC,

                      Defendant.

ISM CONNECT, LLC F/K/A DATA
TRANSFER, LLC,

                      Counter-Claimant,
        v.

NELSON MARTINEZ,

                      Counter-Defendant.
       WHEREAS in accordance with LR 7-1, NELSON MARTINEZ, in his individual

capacity, by and through his counsel of record, the law firms of SANTORO WHITMIRE and

CHIESA SHAHINIAN & GIANTOMASI PC, and in his capacity as the representative for the

former members of Ingenuity Sun Media, LLC, by and through his counsel of record, the law

firm of FABIAN VANCOTT, together with ISM CONNECT, LLC F/K/A DATA

TRANSFER, LLC ("ISM"), by and through their counsel of record, the law firm of BALLARD

SPAHR LLP (collectively, as the "Parties"), hereby respectfully submit this Stipulation and

Proposed Order for Dismissal with Prejudice in accordance with the Parties' Settlement

Agreement and the parties' agreement to arbitrate certain claims asserted in this matter.

       WHEREAS the Parties have reached and executed a Settlement Agreement to resolve

the instant action, which includes a provision for the resolution of the claims and defenses set

forth in the Parties' pleadings in this action to be resolved through binding arbitration as set

forth in the Settlement Agreement and this Stipulation is subject to the terms of the parties'

Settlement Agreement.

       THEREFORE:

       1.      The Parties hereby stipulate and agree to the dismissal of this action, with

prejudice, with each party to bear its own fees and costs, except as set forth in the Parties'

Settlement Agreement and as set forth herein.

       2.      Although this matter is to be dismissed with prejudice with respect to refiling

any of the claims asserted in this matter in a new action, the Parties have agreed that they will

arbitrate the claims and defenses set forth in this action through binding arbitration as set forth

in their Settlement Agreement and subject to the provisions thereof
        3.      The existence of this Stipulation and Order does not preclude either or both

parties from initiating an action, or from otherwise seeking relief from a Court, in order to (a)

enforce the terms of the Settlement Agreement, (b) compel the agreement to arbitrate as set

forth in the Settlement Agreement, and/or (c) confirm, enforce, and/or contest an arbitration

award with respect to the arbitration identified in the Settlement Agreement.

        4.      No Party shall assert in the arbitration or otherwise that the entry of this

Stipulation and Order shall constitute collateral estoppel or res judicata or otherwise preclude

the arbitration of the claims as set forth in the Settlement Agreement.

        5.      Accordingly, the Parties jointly move for an Order dismissing this action with

prejudice, subject to and in accordance with the Parties' Settlement Agreement and as set forth

in this Stipulation.




                                         ORDER

             IT IS HEREBY ORDERED that the parties' Stipulation to Dismiss is GRANTED.

  IT IS SO ORDERED.

              2
 DATED this _____day of November, 2018.              _________________________________
                                                     Gloria M. Navarro, Chief Judge
                                                     UNITED STATES DISTRICT COURT
